177.	  Regular sessions of the General Assembly are nothing exceptional because we have become accustomed to them. But the present session should be of particular importance because it is without doubt the session of hope hope for the third world in particular and hope for mankind in general.
178.	It is for me a pleasant task to convey to Mr. Thorn, on behalf of the delegation of Gabon, my warm and sincere congratulations upon his election to the presidency of the thirtieth regular session of the General Assembly. I know that the President is not here at this time, but I am sure that he will hear my voice. We who speak the French language have particular reason to be pleased at his election because he is the son of a country in which the sixth biennial congress of French-speaking peoples has just been celebrated, under the chairmanship of one of the most eminent scholars of the French language, President
Senghor of Senegal. My delegation is firmly convinced that as a result of his broad experience of international questions, his outstanding competence, his proven level-headedness and his sense of humanity/ the work of this anniversary session will be crowned with success outstanding success.
179.	The delegation of Gabon would like to pay a particular tribute to the former President, Mr. Abdelaziz Bouteflika, that son of Africa, who guided the debates of the twenty-ninth regular session and the seventh special session with a talent and an ability which will assure him of a place of honor in the annals of the United Nations.
180.	Gabon, through me, pays a solemn tribute to the Secretary-General, Mr. Kurt Waldheim, for his tireless efforts to give to our Organization its full meaning and purpose. 1 should like to assure him that my country will continue to give him its support.
181.	On behalf of my delegation and on my own behalf, it is with deep feeling that I welcome the presence here of countries which, thanks to their determination to become free, have at last been able to join the family of the United Nations. I am speaking of the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique. I should like to tell them that in the past Gabon was with them in their struggle towards the sunlight of freedom; today Gabon is with them still as we sing deep our hearts the alleluia of victory; and tomorrow there is no doubt that Gabon will stand by them, through the vicissitudes of their growth in the name of solidarity, that is of African solidarity.
182.	My delegation would like to congratulate the country of Vasco da Gama which, after having so long refused to heed the voice of reason, has finally espoused the cause of truth and bowed to the inevitable course of history. We hope that Portugal will recover its former stability, so that it may fully assume its moral obligations towards its former overseas possessions, which today are on the threshold of their inter-national existence.
183.	The United Nations has already been in existence for 30 years, and during that 30-year period it has not ceased to grow or to play the humanitarian and universal role which makes it a haven of peace and the hope of nations. The lengthy agenda of this session is a tangible proof of the vitality of our Organization.
184.	The guns have been silenced in Cambodia, the guns have been silenced in Viet Nam and the entire international community cannot but rejoice.
185.	The situation in the Near East continues to concern us. However, it can be said that the interim Egyptian-Israeli Agreement marks a step which gives us a glimpse of hope. But the Palestinian problem remains unsolved. In fact, the Palestinians must no longer be considered refugees. And when it is possible for them to return to their homeland, when they themselves are able to set up their own institutions, then mankind will have made a great stride towards the strengthening of universal peace.
186.	My delegation does not believe that the United Nations has the right to stray from the principle of universality. All States must be admitted once all the conditions of admission have been fulfilled. It is in this context that at the appropriate time Gabon will support all initiatives concerning the admission of any country as a full State Member of our Organization.
187.	While the military situation has improved in South-East Asia, there are in that region some hotbeds of tension which must be contained. We refer here to the situation in the Korean peninsula.
188.	Gabon believes that only dialog between the two parties can establish peace in that country, arbitrarily divided by the accident of history. Because of its desire to work for that purpose my country thought fit to establish an embassy in Pyongyang and another in Seoul.
189.	We believe that the United Nations should take all the measures necessary to ensure the implementation of the mandate of maintaining the peace that has been entrusted to it.
190.	The great Powers also have the duty of encouraging the process of reunification in order that the people of Korea, once again united, may be able, like a 11 the other peoples of the world, to play its full part within our Organization.
191.	The thorny problem of Cyprus is of concern to us. Our Organization should be able to play a decisive role in that problem, in the well-understood interest of the two communities involved. For its part, Gabon will do everything it can do to make its modest contribution to the achievement of that aim.
192.	Several delegations have raised here the problem of Spanish Sahara. I too must briefly refer to it.
193.	I think that everyone agrees that the term "Spanish Sahara" is not a felicitous one. That is why, on behalf of my delegation, I express the hope and I request that "Spanish Sahara" will be called "African Sahara". I request also that the historic context of this African Sahara should be taken into account. I do not wish to dwell on this point, because I think the problem will be discussed in detail in the appropriate bodies of our Organization.
194.	With regard to Angola, we hope that the three liberation movements will reach an understanding so that the date of 11 November 1975 set for the accession to independence of that country, which is one of the flowers of the African continent, may be met.
195.	As far as Cabinda is concerned, we must recall that Gabon, which has always advocated the right of peoples to self-determination, voted in favor of resolution 1514 (XV). It is because of that sacrosanct principle that Gabon believes that the people of Cabinda must freely exercise its right to determine the future of its territory.
196.	The international conscience remains concerned about the situation in southern Africa.
197.	Indeed, the constitutional conference on the future of Rhodesia a conference the convening of which we always supported is still at an impasse. The hopes raised by the meeting in Victoria were quickly dashed. We dare to hope that Great Britain, which is still the administering Power for Rhodesia, will assume its responsibilities in order that a solution may be found to this problem which constitutes a challenge to world opinion.
198.	With regard to South Africa, Gabon has an unequivocal position. No dialog with the Pretoria authorities should be undertaken from abroad. During the Assembly of Heads of State and Government held recently at Kampala, the President of the Republic of Gabon said: "If there is to be a dialog, it must be undertaken in the first place between the whites and the blacks of South Africa. How could it be otherwise?" Although the word "dialog" is inscribed in letters of gold in the motto of our political party, the Democratic Party of Gabon, we in Gabon feel that no dialog with Pretoria should take place in the absence of those who struggle every day in South Africa against arbitrariness, humiliation and spoliation.
199.	Again quoting the President of the Republic of Gabon, we say that "dialog must take place with persons who are capable of engaging in a dialog". By refusing systematically to engage in a dialog with the representatives of the liberation movements of Zimbabwe, the Pretoria authorities have clearly shown that they are not in favor of dialog.
200.	That refusal to engage in a dialog is also blatant proof of the obstinate intention of the South African authorities not to put into effect our Organization's resolutions on Namibia. Under its mandate over Namibia, the United Nations must commit itself more than ever to lead that Territory to independence.
201.	Formerly one prepared for war in order to make peace, but today one prepares for war in order to make war. That is why Gabon, which wants mankind to survive, is in favor of disarmament by the great Powers, because universal peace depends on them.
202.	My country warmly welcomed the Conference on Security and Co-operation in Europe, held at Helsinki. We hope that the agreement signed at the conclusion of that historic Conference will not remain a simple pious wish but will become a moral code for ever committing the conscience of the signatories, small and large.
203.	The seventh special session, which concluded its work three weeks ago, envisaged a redefinition of the relationships that must from now on exist among States in the spheres of trade and international cooperation. That means that the countries producing raw materials must themselves establish the prices of those raw materials, just as the developed countries establish the prices of their manufactured goods. It is inconceivable that the prices of raw materials should be established outside the countries producing them.
204.	This is why Gabon has always proposed, together with other countries, the setting up of regional or interregional groups of countries producers of raw materials with a view to fight have witnessed so far in the field of international trade.
205.	 more efficiently this absurd and obsolete trend which weGabon, which belongs to OPEC and, more recently, to the organization of countries producers and exporters of timber, whose headquarters is established in Libreville, has already chosen its road and will not admit of any other.
206.	I said that countries producers of raw materials must be the masters and the only ones to establish prices. Along the same line of thinking, we in Gabon think that the coastal countries should have sovereignty over the replenishable and non-replenishable resources of the sea. We consider that this exclusive sovereignty must be exercised taking into account the principle which has always governed the relations of good-neighborliness which we have maintained with non-coastal African countries, and also taking into account the relations based on co-operation which we have always maintained with the developed countries in this specific area.
207.	The United Nations cannot, and should not, be the scene for negative confrontation. It should always be the laboratory of universal peace and the sanctuary of international conciliation.
208.	A country of balance and measure, a country aspiring to peace, a country opened wide to the world, Gabon, under the impulse of the President of its Republic, practices an open diplomacy. This practice, has two essential objectives: direct contact in order to get to know one another, and discussion aimed at overcoming difficulties.
209.	In following this road, Gabon remains faithful to the ideals of our Organization of which it is a Member, rot through necessity, but by conviction. Gabon today affirms its will to contribute to the effectiveness of the Organization so that we may be able to concretize daily its basic ideal, which is the construction of a world where there is peace, justice and brotherhood.